Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on September 12,
2005 between ZENITH NATIONAL INSURANCE CORP., a Delaware corporation (the
“Company”), and Davidson Pattiz (the “Executive”);

 

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions for the employment relationship of the Executive with Zenith
Insurance Company, a California corporation and a wholly-owned subsidiary of
Company (“Zenith Insurance”).

 

NOW, THEREFORE, it is AGREED as follows:

 

1.             Employment.

 

(a)           Subject to earlier termination as provided herein, the Executive
is employed as an Executive Vice President of Zenith Insurance from September
12, 2005 (the “Effective Date”) through the Term of this Agreement (as defined
below) with responsibilities for Claims, Claims Legal and Medical Management. 
The Executive shall also serve, if requested by the Company, as an officer of
the Company and any of its subsidiaries and affiliates without additional
compensation.  In his capacity as an Executive Vice President of Zenith
Insurance (and, if so requested to serve, as an officer of the Company, its
subsidiaries and affiliates), the Executive shall devote his full business time
and energy to the business, affairs and interests of the Company, its
subsidiaries and affiliates and matters related thereto.  During the Term of the
Agreement

 

--------------------------------------------------------------------------------


 

the Executive shall have no other employment other than with the Company or a
subsidiary or an affiliate of the Company, except with the prior written
approval of the Board of Directors of the Company (the “Board”).  The Executive
shall have such duties and responsibilities and such executive power and
authority as is customary for an officer in his position and as shall be
allocated to him in such capacity and such other duties and responsibilities as
the Board, or the Chief Executive Officer or President of the Company or of
Zenith Insurance shall assign from time to time provided such assignments shall
not be inconsistent with the Executive’s position with Zenith Insurance.  The
Company hereby acknowledges and agrees that the Executive shall have the right
to serve in any capacity with civic, educational, charitable and professional
organizations and to make and manage personal business investments that do not
violate the noncompetition provisions of Section 10 of this Agreement so long as
such activities do not interfere with the discharge of his duties to the Company
hereunder.

 

(b)           During his employment hereunder, the Executive shall report to the
Chief Executive Officer or President of the Company or of Zenith Insurance.

 

2.             Term.  This Agreement shall be in effect for a term commencing on
the Effective Date and expiring on October 31, 2009 (“Expiration Date”), and
such period shall be referred to herein as the “Term” of this Agreement, and
such Term shall not be affected by the termination of the Executive’s employment
hereunder.

 

3.             Salary.  Commencing as of the Effective Date, the Company shall
pay the employee an annual base salary at the minimum rate of $500,000, which
shall be payable in installments in conformity with the Company’s policy
relating to salaried

 

--------------------------------------------------------------------------------


 

employees.  The Executive’s base salary may be subject to annual adjustment (but
not below the then current amount) in the sole discretion of the Board.

 

4.             Discretionary Bonuses.  During the Term of this Agreement, the
Executive shall be eligible for such discretionary bonuses as may be authorized,
declared, and paid by the Board in its sole discretion.

 

5.             Participation in Retirement and Executive Benefit Plans.  During
his employment hereunder, the Executive shall be eligible to participate in any
plan of the Company relating to stock options, restricted stock, stock
purchases, pension, thrift, profit sharing, life insurance, medical coverage,
disability insurance, education, and other retirement or employee benefits that
the Company has adopted or may adopt for the benefit of Zenith Insurance’s
executive employees generally, and the Company shall provide the Executive with
such insurance or other provisions for indemnification, defense or hold-harmless
of officers that are generally in effect for senior executive officers of Zenith
Insurance.  Notwithstanding the foregoing, nothing contained in this Agreement
shall prohibit or limit the right of the Company to discontinue, modify or amend
any plan or benefit in its absolute discretion at any time; provided, however,
that any such discontinuance, modification or amendment shall apply to employees
of the Company generally, or to a defined group of such employees and shall not
apply solely to the Executive.

 

In addition, the Company will recommend to the Compensation Committee of the
Board of Directors at its next meeting following execution of this Agreement
that

 

--------------------------------------------------------------------------------


 

the Executive be awarded 10,000 shares of “restricted” common stock pursuant to
the Zenith National Insurance Corp. Amended and Restated 2004 Restricted Stock
Plan.

 

6.             Fringe Benefits: Relocation Assistance and Automobile.  In
addition to the benefit plans referred to in Section 5 hereof, the Executive
shall be eligible to participate in any other fringe benefits that are now or
may be or become applicable to the Company’s executive employees, and any other
benefits that are commensurate with the duties and responsibilities to be
performed by the Executive under this Agreement and reimbursement for reasonable
expenses incurred in the course of his duties hereunder in accordance with the
Company’s policy with respect thereto.  In addition, the Company shall provide
Executive with a $1,300 per month automobile allowance.  The benefits provided
under this Section 6 shall cease upon the Executive’s Date of Termination (as
defined below).

 

The Company shall also offer Executive relocation assistance as set forth in the
Company’s relocation policy attached hereto as Attachment A.  Executive
understands and agrees that in the event of his termination within twelve months
of receiving relocation expenses and for reasons within his control, he will be
obligated to repay the Company for all relocation expenses paid under Attachment
A.

 

7.             Vacation; Memberships.  During his employment hereunder, the
Executive shall be entitled to an annual paid vacation in accordance with the
Company’s standard employment practices; provided, however, Executive shall be
treated for purposes of vacation as an employee with more than 120 months of
service.  Upon termination of the Executive’s employment for any reason, the
Executive shall be

 

--------------------------------------------------------------------------------


 

entitled to payment for any accrued but unused vacation time based upon his then
current salary.  The timing of paid vacations shall be scheduled in a reasonable
manner by the Executive.

 

During his employment hereunder, the Executive shall be entitled to appropriate
professional association and business club memberships, including reimbursement
of payment of dues and assessments pertaining thereto,.

 

8.             Termination.

 

(a)           Disability.  If, as a result of the Executive’s incapacity due to
physical or mental illness, injury or similar incapacity, he shall have been
absent from the full-time performance of his duties with the Company for six
months within any eighteen-month period, and have exhausted his Family Medical
Leave and its California equivalent, his employment may be terminated by written
notice (as provided below) from the Company for “Disability.”

 

(b)           Cause.  Subject to the notice provisions set forth below, the
Company may terminate the Executive’s employment for “Cause” at any time. 
Termination for “Cause” shall mean termination upon (1) the Executive’s
continued willful failure to substantially perform his duties with the Company
or his other willful breach of this Agreement (other than any such failure or
breach resulting from his incapacity due to the physical or mental illness,
injury or similar incapacity) after a written demand for substantial performance
is delivered to him by the Board or the Chief Executive Officer or President of
the Company or of Zenith Insurance, which demand specifically identifies the
manner in which the Board believes that he has failed

 

--------------------------------------------------------------------------------


 

to substantially perform his duties, or has otherwise breached this Agreement ,
(2) the Executive’s conviction of a felony, (3) the Executive’s willful
misconduct that is materially and demonstrably injurious to the Company, or
(4) the Executive’s violation of Section 10 hereof; provided, however, that the
Executive shall not be terminated for “Cause” unless and until the Board or the
Chief Executive Officer or President of the Company or of Zenith Insurance has
given the Executive reasonable notice of its intended actions and the alleged
events or activities giving rise thereto and with respect to those events or
activities for which a cure is possible, a reasonable opportunity to cure such
breach and there shall have been delivered to him a copy of a resolution duly
adopted by the Board regarding such action or written notice from the Chief
Executive Officer or President of the Company or of Zenith Insurance.

 

(c)           Constructive Termination.  If at any time during the Term of this
Agreement, any of the following events shall occur, the Executive shall be
entitled to terminate his employment hereunder and be treated as if his
employment had been terminated by the Company other than for Cause:

 

(i)          The Executive is removed or otherwise prohibited or restricted in
the performance of his duties as set forth in Section 1 hereof, other than
through fault of the Executive;

 

(ii)         Any payment due under this Agreement shall remain unpaid for more
than 60 days, after notice of non-payment and request for payment have been
given to the Company by the Executive pursuant to Section 12;

 

--------------------------------------------------------------------------------


 

(iii)        A Change in Control of the Company (as defined below) shall occur
during the Term of this Agreement, and within 180 days after the effective date
of any such Change in Control, the Executive delivers to the Company a written
notice of his election to terminate the Agreement effective as of the date set
forth in such notice, which effective date shall not be less than 30 days nor
more than 90 days after the date of delivery of any such written notice.  For
purposes of this Section 8(c)(iii), a Change in Control shall mean either (i) a
merger or consolidation of the Company with or into another company or
corporation, other than (a) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 75% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (b) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) acquires
more than 50% of the combined voting power of the Company’s then outstanding
securities;; or (ii) the sale of all or substantially all of the Company’s
assets; or (iii) a change in the identities of a majority of the members of the
Company’s Board of Directors within a one-year period or less; or (iv) the
acquisition, directly or indirectly, by any person or related group of persons
(other than the Company or a person that is controlled by the Company), of
beneficial ownership of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities.

 

--------------------------------------------------------------------------------


 

(d)           Notice of Termination.  Any purported termination of the
Executive’s employment by the Company of or by him shall be communicated by a
written notice (“Notice of Termination”) that shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

 

(e)           Date of Termination, Etc.  “Date of Termination” shall mean (1) if
the Executive’s employment is terminated by his death, the date of his death;
(2) if the Executive’s employment is terminated for Disability, thirty days
after Notice of Termination is given; (3) if the Executive’s employment is
terminated for Cause, the date specified in the Notice of Termination; and
(4) if the Executive’s employment is terminated for any other reason, the date
specified in the Notice of Termination.

 

9.             Compensation Upon Termination or During Disability.  The
Executive shall be entitled to the following benefits during a period of
disability, or upon termination of his employment, as the case may be, if such
period or termination occurs during the Term of this Agreement:

 

(a)           During any period that the Executive fails to perform his
full-time duties with the Company as a result of incapacity due to physical or
mental illness, injury or similar incapacity, he shall continue to receive his
compensation and other benefits payable to him under this Agreement at the rate
in effect at the commencement of any such period, less amounts payable to him
under the Company’s disability plan or program or other similar plan during such
period, or under any

 

--------------------------------------------------------------------------------


 

governmental program, until his employment is terminated pursuant to Section
8(a) hereof.  If, during any period of disability, the Executive’s employment
shall be terminated by reason of his death, disability or the expiration of this
Agreement, notwithstanding the provisions of this section, his pay shall cease
and his benefits, if any, shall be determined solely under the Company’s
retirement, insurance and other compensation programs then in effect in
accordance with the terms of such programs, and the Company shall have no
further obligations to him under this Agreement.

 

(b)           If at any time the Executive’s employment shall be terminated
(i) by reason of his death, (ii) by the Company for Cause or Disability, or
(iii) by him (other than by reason of a constructive termination pursuant to
Section 8(c) hereof), the Company shall pay him (or his appropriate payee, as
determined in accordance with Section 11(c) hereof) his full base salary through
the Date of Termination at the rate in effect at the time Notice of Termination
is given, plus all other amounts to which he is entitled from the Company
through the Date of Termination under any compensation plan in each case at the
time such payments are due, and the Company shall have no further obligations to
him under this Agreement.  In addition, in the event the Executive’s employment
is terminated by reason of the Executive’s death or Disability, the Executive
(or his appropriate payee) shall be entitled to receive a pro rata portion of
any bonus that would otherwise have been payable to the Executive with respect
to the year in which the Executive’s employment is terminated.  For purposes of
this provision, if the Executive’s bonus for such year has not been determined,
the Executive shall be deemed to have been entitled to a bonus equal to the
bonus paid or payable to the Executive with respect to the immediately preceding
year.

 

--------------------------------------------------------------------------------


 

(c)           If the Executive’s employment should be terminated by the Company
other than for Cause or Disability or by the Executive by reason of a
constructive termination pursuant to Section 8(c) hereof, he shall receive the
payments and benefits provided below (“Severance Payments”); provided, however,
in order to be entitled to any payments or benefits other than those specified
in subparagraph (i) below Executive must execute a release, in a form acceptable
to the Company, of the Company and any subsidiaries and affiliates of the
Company and their respective officers, directors, stockholders, employees and
agents:

 

(i)          The Company shall pay to the Executive his full base salary through
the Date of Termination, at the rate in effect at the time Notice of Termination
is given, plus all other amounts to which he is entitled under any compensation
plan of the Company, in each case at the time such payments are due;

 

(ii)           In addition:

 


(A)  IN THE EVENT OF EITHER (1) A TERMINATION BY THE COMPANY OTHER THAN FOR
CAUSE OR DISABILITY OR (2) A CONSTRUCTIVE TERMINATION PURSUANT TO SECTION 8(C)
PURSUANT TO ANY SUBSECTION OTHER THAN (III) (CHANGE IN CONTROL), THE COMPANY
SHALL PAY THE EXECUTIVE, AT THE TIME SUCH PAYMENTS WOULD HAVE BEEN MADE HAD THE
EXECUTIVE’S EMPLOYMENT NOT BEEN TERMINATED HEREUNDER, ALL SALARY PAYMENTS THAT
WOULD HAVE BEEN PAYABLE TO THE EXECUTIVE PURSUANT TO THIS AGREEMENT HAD THE
EXECUTIVE CONTINUED TO BE EMPLOYED FOR THE GREATER OF (X) THE REMAINING TERM OF
THIS AGREEMENT OR (Y) SIX MONTHS (THE “SEVERANCE PERIOD”) (ASSUMING FOR THE

 

--------------------------------------------------------------------------------


 


PURPOSE OF SUCH CONTINUING PAYMENTS THAT THE EXECUTIVE’S SALARY FOR SUCH PERIOD
IS TO BE BASED ON HIS RATE OF SALARY AT THE DATE OF TERMINATION), PLUS ANY BONUS
THAT WOULD OTHERWISE HAVE BEEN PAYABLE TO THE EXECUTIVE WITH RESPECT TO THE
SEVERANCE PERIOD; PROVIDED, HOWEVER, THAT TO THE EXTENT THE EXECUTIVE’S BONUS
FOR ANY PORTION OF SUCH SEVERANCE PERIOD HAD NOT BEEN DETERMINED, THE EXECUTIVE
SHALL BE DEEMED TO HAVE BEEN ENTITLED TO A BONUS EQUAL TO THE BONUS PAID OR
PAYABLE TO THE EXECUTIVE WITH RESPECT TO THE CALENDAR YEAR ENDED IMMEDIATELY
PRIOR TO THE DATE OF TERMINATION OR


 


(B)  IN THE EVENT OF A CONSTRUCTIVE TERMINATION PURSUANT TO SECTION 8(C)(III)
(CHANGE IN CONTROL) THE COMPANY SHALL PAY THE EXECUTIVE IN A LUMP SUM, ALL
SALARY PAYMENTS THAT WOULD HAVE BEEN PAYABLE TO THE EXECUTIVE PURSUANT TO THIS
AGREEMENT HAD THE EXECUTIVE CONTINUED TO BE EMPLOYED FOR THE GREATER OF (X) THE
REMAINING TERM OF THIS AGREEMENT OR (Y) TWO YEARS (THE “SEVERANCE PERIOD”)
(ASSUMING FOR THE PURPOSE OF SUCH CONTINUING PAYMENTS THAT THE EXECUTIVE’S
SALARY FOR SUCH PERIOD IS TO BE BASED ON HIS RATE OF SALARY AT THE DATE OF
TERMINATION), PLUS ANY BONUS THAT WOULD OTHERWISE HAVE BEEN PAYABLE TO THE
EXECUTIVE WITH RESPECT TO THE SEVERANCE PERIOD; PROVIDED, HOWEVER, THAT TO THE
EXTENT THE EXECUTIVE’S BONUS FOR ANY PORTION OF SUCH SEVERANCE PERIOD HAD NOT
BEEN DETERMINED, THE EXECUTIVE SHALL BE DEEMED TO HAVE BEEN ENTITLED TO A BONUS
EQUAL TO THE BONUS PAID OR PAYABLE TO THE EXECUTIVE WITH RESPECT TO THE CALENDAR
YEAR ENDED IMMEDIATELY PRIOR TO THE DATE OF TERMINATION;

 

--------------------------------------------------------------------------------


 

(iii)        Notwithstanding any provisions in the applicable plans governing
them, all stock option rights, stock appreciation rights and any and all other
similar rights theretofore granted to the Executive, including, but not limited
to, the Executive’s right to receive cash in lieu of exercising stock options,
as may be provided in his stock option agreements, shall vest and shall then be
exercisable in full, and the Executive shall have 90 days following his
termination within which to exercise any and all such rights and the
restrictions on any and all shares of restricted stock granted to the Executive
that are outstanding on the Date of Termination shall lapse as of the Date of
Termination;

 

(iv)        The Company’s group health plans allow for benefits to extend beyond
employment, under certain circumstances and for a specified length of time, as
defined by the federal law called the Consolidated Omnibus Budget Reconciliation
Act of 1985 (commonly known as “COBRA”).  During the Severance Period, if the
Executive and his family are eligible for COBRA coverage, the Company shall, at
its cost, pay the Executive’s COBRA premium for his and his family’s coverage,
as applicable, under the medical, dental, vision and the employee assistance
plan, up until the Executive is no longer eligible for COBRA, or the end of the
Severance Period, whichever occurs first.  If upon completion of federal COBRA,
the Executive and his family are then eligible for the corresponding California
COBRA law, AB 1401 (“Cal-COBRA”), which applies to medical coverage only, the
Company shall, at its cost, pay the Executive’s Cal-COBRA premium for his and
his family’s coverage, as applicable, up until the Executive is no longer
eligible for Cal-COBRA, or the end of the Severance Period, whichever occurs
first.  During the Severance Period, the Company shall, at its

 

--------------------------------------------------------------------------------


 

cost, arrange to provide the Executive with life insurance (excluding accidental
death and dismemberment).  The amount of life insurance coverage will be equal
to that in effect for the Executive on the Date of Termination under the
Company’s group life insurance program (subject to the age reduction schedule). 
The Company agrees to pay an additional amount necessary to reimburse the
Executive for any taxes imposed solely by reason of his receipt of such benefits
following termination of his employment as stated herein.

 

(d)           The Company shall continue in effect for the benefit of the
Executive all insurance or other provisions for the indemnification, defense or
hold-harmless of officers or directors of the Company that are in effect on the
date the Notice of Termination is sent to the Executive or the Company with
respect to all of his acts and omissions while an officer as fully and
completely as if such termination had not occurred, and until the final
expiration or running of all periods of limitation against actions that may be
applicable to such acts or omissions.

 

(e)           Notwithstanding anything to the contrary in this Agreement, in the
event that the Executive becomes entitled to the Severance Payments, if any of
the Severance Payments will be subject to the tax (the “Excise Tax”) imposed by
section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company shall pay to the Executive an additional amount (the “Gross-Up Payment”)
such that the net amount retained by the Executive, after payment of any Excise
Tax on the Total Payments (as hereinafter defined) and any federal, state and
local income and other tax and Excise Tax upon the Gross-Up Payment provided for
by this Section 9(e), shall be equal to the Total Payments.  For purposes of
determining whether any of the Total

 

--------------------------------------------------------------------------------


 

Payments will be subject to the Excise Tax and the amount of such Excise Tax,
(i) any other payments or benefits received or to be received by the Executive
in connection with a Change in Control or the Executive’s termination of
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
Change in Control or any person affiliated with the Company or such person
(which, together with Severance Payments, shall constitute “Total Payments”)),
shall be treated as “parachute payments” within the meaning of
section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of section 280G(b)(1) shall be treated as subject to the Excise Tax,
unless in the opinion of tax counsel selected by the Company and acceptable to
the Executive, such other payments or benefits (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of section 280G(b)(4) of the Code, within the meaning of
section 280G(b)(3) of the Code, or are otherwise not subject to the Excise Tax,
(ii) the amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (A) the total amount of the Total
Payments or (B) the amount of excess parachute payments within the meaning of
section 280G(b)(1) (after applying clause (i), above), and (iii) the value of
any non-cash benefits or any deferred payment or benefit shall be determined by
the Company’s independent auditors in accordance with the principles of
sections 280G(d)(3) and (4) of the Code.  For purposes of determining the amount
of the Gross-Up Payment, the Executive shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation in the calendar
year in which the Gross-Up Payment is to be made and state and local income
taxes at the highest marginal rate of taxation in the state and locality of the

 

--------------------------------------------------------------------------------


 

Executive’s residence on the date of termination of employment, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes.  In the event that the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder at the time
of termination of the Executive’s employment, the Executive shall repay to the
Company, at the time that the amount of such reduction in Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
plus interest on the amount of such repayment at the rate provided in
section 1274(b)(2)(B) of the Code.  In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time of the
termination of the Executive’s employment (including by reason of any payment
the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess) at the time that the amount of such
excess is finally determined.

 

10.           Confidential Information and Non-Competition.

 

(a)           During the Term of this Agreement and thereafter, the Executive
shall not, except as may be required to perform his duties hereunder or as
required by applicable law, disclose to others or use, whether directly or
indirectly, any Confidential Information regarding the Company.  “Confidential
Information” shall mean information about the Company, its subsidiaries and
affiliates, and their respective clients and customers that is not available to
the general public and that was learned by the Executive in the course of his
employment by the Company, including (without limitation) any data, formulae,
information, proprietary knowledge, trade secrets and client and customer lists

 

--------------------------------------------------------------------------------


 

and all papers, resumes, records and the documents containing such Confidential
Information.  The Executive acknowledges that such Confidential Information is
specialized, unique in nature and of great value to the Company, and that such
information gives the Company a competitive advantage.  Upon the termination of
his employment for any reason whatsoever, the Executive shall promptly deliver
to the Company all documents (and all copies hereof) containing any Confidential
Information.

 

(b)           During the term of this Agreement and any period the Executive is
entitled to benefits hereunder, the Executive shall not, directly or indirectly,
without the prior written consent of the Company, provide consultative service
(with or without pay) to, own, manage, operate, join, control, participate in,
or be connected (as a stockholder, partner, or otherwise) with, any business,
individual, partner, firm, corporation, or other entity that is then in
competition with the Company or any of its subsidiaries or affiliates (a
“Competitor of the Company”); provided, however, that the “beneficial ownership”
by the Executive, either individually or as a member of a “group,” as such terms
are used in Rule 13d of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of not more than one
percent (1%) of the voting stock of any publicly held corporation shall not be a
violation of this Agreement.  It is further expressly agreed that the Company
will or would suffer irreparable injury if the Executive were to compete with
the Company or any subsidiary or affiliate of the Company in violation of this
Agreement.

 

(c)           During the Term of this Agreement or for the period ending on the
last day of the one-year period following termination of his employment, the
Executive shall not, directly or indirectly, influence or attempt to influence
customers or suppliers

 

--------------------------------------------------------------------------------


 

of the Company or any of its subsidiaries or affiliates, to divert their
business to any Competitor of the Company.

 

(d)           The Executive recognizes that he will possess confidential
information about other employees of the Company, its subsidiaries and
affiliates relating to their education, experience, skills, abilities,
compensation and benefits, and interpersonal relationships with customers of the
Company, its subsidiaries and affiliates.  The Executive recognizes that the
information he will possess about these other employees is not generally known,
is of substantial value to the Company, its subsidiaries and affiliates in
developing their products and in securing and retaining customers, and will be
acquired by him because of his business position with the Company, its
subsidiaries or affiliates.  The Executive agrees that, during the Term of this
Agreement and for the period ending on the last day of the one-year period
following termination of his employment, the Executive will not, directly or
indirectly, solicit or recruit any employee of the Company, its subsidiaries and
affiliates for the purpose of being employed by him, or any business,
individual, partner, firm, corporation or other entity that is then a Competitor
of the Company.  The Executive further agrees that he will not convey any such
confidential information or trade secrets about other employees of the Company,
its subsidiaries and affiliates to anyone affiliated with him or to any
Competitor of the Company.

 

(e)           The Executive further acknowledges that the remedy at law for any
breach by him of the covenants contained in this Section 10 will be inadequate
and that in the event of a breach, or threatened breach, by the Executive of the
covenants contained therein, the Company shall be entitled to provisional relief
or an injunction restraining the

 

--------------------------------------------------------------------------------


 

Executive from using, for his own benefit, and/or from disclosing, in whole or
in part, the list of the customers of the Company, its subsidiaries and
affiliates and/or trade secrets or other confidential information of the
Company, its subsidiaries and affiliates, and/or from rendering any services to
any person, firm, corporation, association or other entity to whom such a list,
and/or such trade secrets or other confidential information, in whole or in
part, have been disclosed, or are threatened to be disclosed and such other
declaratory relief as is proper to cause the Executive to return to the Company
any and all memoranda, specifications, documents and all other material relating
to the business of the Company, its subsidiaries and affiliates that he may have
under his possession or control.  Nothing herein shall be construed as
prohibiting the Executive from pursuing professional employment or investments
utilizing his own skills and knowledge or the Company from pursuing any other
remedies available to the Company from such breach or threatened breach,
including the recovery of damages from the Executive.  The provisions of this
Section 10 shall survive the expiration or termination, for any reason, of this
Agreement and of the Executive’s employment.

 

11.           Assignments/Mitigation.

 

(a)           This Agreement and the rights, interest and benefits hereunder are
personal to the Executive and shall not be assigned, transferred, pledged, or
hypothecated in any way by the Executive, and shall not be subject to execution,
attachment or similar process.  Any attempted assignment, transfer, pledge, or
hypothecation, or the levy of any execution, attachment or similar process
thereon, shall be null and void and without effect.

 

--------------------------------------------------------------------------------


 

(b)           The Company shall have the right to assign this Agreement and to
delegate all of its rights, duties and obligations hereunder, whether in whole
or in part, to any parent, affiliate, successor or subsidiary organization of
the Company or corporation with which the Company may merge or consolidate or
which acquires by purchase or otherwise all or substantially all of the
Company’s consolidated assets, but such assignment shall not release the Company
from its obligations under this Agreement.

 

(c)           This Agreement shall inure to the benefit of and be enforceable by
the Executive and his personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If the
Executive should die while any amount would still be payable to him hereunder
had he continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to his devisee,
legatee or other designees, or, if there is no such designee, to his estate.

 

(d)           The Executive shall have no duty to mitigate the Company’s
obligations hereunder by seeking other employment or by becoming self-employed;
provided, however, that compensation, including life, disability, dental,
accident, group health insurance and other health and welfare benefits as well
as salary, wage or other compensation, received by the Executive during or with
respect to the Severance Period and attributable to services rendered during
such period by the Executive to persons or entities other than the Company shall
be applied to reduce the Company’s obligation to provide compensation and
benefits under this Agreement.  The Executive shall promptly notify the Company
of his securing other employment or his becoming

 

--------------------------------------------------------------------------------


 

self-employed and shall account to the Company as to the amount of such
compensation and benefits; if the Company has paid amounts in excess of those to
which the Executive was entitled (after giving effect to the offsets provided
above), the Executive shall reimburse the Company promptly thereafter for such
excess.

 

12.           Notice.  Notices and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or five business days after being mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed (a) if to
the Executive, to 18 Evergreen Drive, Orinda, CA 94563, and (b) if to the
Company, to 21255 Califa Street, Woodland Hills, CA 91367, Attention:  Stanley
R. Zax, Chief Executive Officer, with a copy to the Secretary of the Company; or
to such other address as either party may have furnished to the other in writing
in accordance herewith, except that notice of change of address shall be
effective only upon receipt thereof.

 

13.           Section Headings.  The Section headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with. the interpretation of this Agreement.

 

14.           Severability.  Any provision of this Agreement which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this section be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions hereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable

 

--------------------------------------------------------------------------------


 

in any other jurisdiction.  Moreover, if any provision should be deemed invalid,
illegal or unenforceable because its scope is considered excessive, such
provision shall be modified so that the scope of the provision is reduced only
to the minimum extent necessary to render the modified provision valid, legal
and enforceable.

 

15.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

16.           Arbitration.  In the event there is any dispute between the
Executive and the Company which the parties are unable to resolve themselves,
including any dispute with regard to the application, interpretation or validity
of this Agreement or any dispute with regard to any aspect of the Executive’s
employment or the termination of the Executive’s employment, both the Executive
and the Company agree by entering into this Agreement that the exclusive remedy
for determining any such dispute, regardless of its nature, will be by
arbitration in accordance with the then most applicable rules of the American
Arbitration Association.  Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature.  Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court pursuant
to California Code of Civil Procedure Section 1281.8, or any comparable
provision, for provisional relief, including a temporary restraining order or a
preliminary injunction, on the ground that the award to which the applicant may
be entitled in arbitration may be rendered ineffectual without provisional
relief.

 

--------------------------------------------------------------------------------


 

In the event the parties are unable to agree upon an arbitrator, the parties
shall select a single arbitrator from a list designated by the Los Angeles
office of the American Arbitration Association of seven arbitrators all of whom
shall be retired judges who have had experience in the employment law, who are
actively involved in hearing private cases and who are resident in the greater
Los Angeles area.  If the parties are unable to select an arbitrator from the
list provided by the American Arbitration Association, then the parties shall
each strike names alternatively from the list, with the first to strike being
determined by lot.  After each party has used three strikes, the remaining name
on the list shall be the arbitrator.  Any arbitration shall be administered by
the American Arbitration Association only if both parties so agree.

 

This agreement to resolve any disputes by binding arbitration shall extend to
claims against any shareholder or partner of the Company, any brother-sister
company, parent, subsidiary or affiliate of the Company, any officer, director,
employee, or agent of the Company, or of any of the above, and shall apply as
well to claims arising out of state and federal statutes and local ordinances as
well as to claims arising under the common law.  In the event of a dispute
subject to this Section, the parties shall be entitled to reasonable discovery,
including deposition discovery, subject to the discretion of the arbitrator. 
The arbitrator shall apply the same substantive law as would be applied by a
court having jurisdiction over the parties and their dispute and the remedial
authority of the arbitrator shall be the same as, but no greater than, would be
the remedial power of a court having jurisdiction over the parties and their
dispute.  The arbitrator shall, upon an appropriate motion, dismiss any claim
brought in arbitration if the arbitrator determines that the claim does not
state a claim or a cause of

 

--------------------------------------------------------------------------------


 

action which could have been properly pursued through court litigation.  In the
event of a conflict between the then most-applicable rules of the American
Arbitration Association and these procedures, the provisions of these procedures
shall govern.

 

Each party may be represented by counsel or other representative of the party’s
choice and each party shall initially be responsible for the costs and fees of
its counsel or other representative.  Any filing or administrative fees shall be
borne initially by the party requesting arbitration; provided, however, if such
fees should exceed those applicable in Superior Court (or other state court of
general jurisdiction if in a state other than California) the excess shall be
borne by the employer party to this agreement. The employer party to this
agreement shall be responsible for the costs and fees of the arbitrator, unless
the employee wishes to contribute (up to 50%) of the costs and fees of the
arbitrator.  The prevailing party in such arbitration proceeding, as determined
by the arbitrator, and in any enforcement or other court proceedings, shall be
entitled to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses and attorneys’ fees.

 

The arbitrator shall render an award and opinion in the form typical of that
rendered in labor arbitrations and the award of the arbitrator shall be final
and binding upon the parties.  If any of the provisions of this Section are
determined to be unlawful or otherwise unenforceable, in whole or in part, such
determination shall not affect the validity of the remainder of these provisions
and this Section shall be reformed to the extent necessary to insure that the
resolution of all conflicts between the Executive and the Company including
those arising out of statutory claims, shall be resolved by

 

--------------------------------------------------------------------------------


 

neutral, binding arbitration.  In the event a court finds that the arbitration
procedure set forth herein is not absolutely binding, then it is the intent of
the parties that any arbitration decision should be fully admissible in
evidence, given great weight by any finder of fact and treated as determinative
to the maximum extent permitted by law.

 

Unless mutually agreed by the parties otherwise, any arbitration shall take
place in Los Angeles.  In the event the parties are unable to agree upon a
location for the arbitration, the location within Los Angeles shall be
determined by the arbitrator.

 

In the event of a good faith dispute regarding the payment of salary or benefits
under this Agreement, the Company shall make the disputed payments to the
Executive as if such dispute did not exist during the pendency of such good
faith dispute, and, following the resolution of such dispute, the Executive
shall reimburse the Company for any overpayments

 

17.           Company Property.  The Executive agrees that at the time he leaves
the employment of the Company he will deliver to the Company, and will not keep
or deliver to anyone else, all notebooks, memoranda, documents, computer discs,
and any and all other material relating to the Company’s business or
constituting the Company’s property, whether or not the Executive was the author
or recipient of such material.

 

18.           Miscellaneous.

 

(a)           Certain actions set out herein to be taken by the Board of the
Company may, as appropriate or required, be taken by its duly appointed
committees.

 

--------------------------------------------------------------------------------


 

Further, the Company, at its option, may cause it subsidiaries and/or affiliates
to perform and discharge certain of the actions or obligations undertaken by the
Company.

 

(b)           No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board.  No waiver by either party hereto at any time of any breach by the
other party hereto of or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the time or at any prior or
subsequent time.

 

(c)           This instrument contains the entire agreement of the parties
hereto relating to the subject matter hereof and it replaces and supersedes all
prior agreements and understandings, oral and written, between the parties
hereto.  No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.

 

(d)           The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of California without
regard to its conflicts of law principles.

 

(e)           All references to Sections of the Exchange Act or the Code shall
be deemed also to refer to any successor provisions to such Sections.

 

--------------------------------------------------------------------------------


 

(f)            Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law.

 

(g)           The obligations created under the provisions of Sections 9, 10,
11, 16 and 17 shall survive the expiration, suspension or termination, for any
reason, of this Agreement or the Executive’s employment hereunder until such
obligations created thereunder are fully satisfied.  This provision is not
intended to create additional rights or obligations or to expand or otherwise
alter rights and obligations created by this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

ZENITH NATIONAL INSURANCE
CORP.

 

 

 

 

 

By:

/s/ Stanley R. Zax

 

 

 

STANLEY R. ZAX

 

 

Chairman of the Board and
President

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

/s/Davidson Pattiz

 

 

 

Davidson Pattiz

 

 

--------------------------------------------------------------------------------


 

Attachment A

 

Company’s standard “memorandum, subject:  Relocation Assistance”

 

(Omitted)

 

--------------------------------------------------------------------------------